

Exhibit 10.13
[axislogoq42014.gif]








February 27, 2014


Chris DiSipio
[Home Address]




Dear Chris:


We are delighted that you will continue your service with AXIS Specialty U.S.
Services, Inc., a Delaware corporation (the "Company") and wholly owned,
indirect subsidiary of AXIS Capital Holdings Limited, a Bermuda company (the
"Parent"). We thought it would be useful to lay out the terms and conditions of
our agreement in this letter agreement (this "Agreement").
1)
Employment

a)
Position and Duties. Commencing on the date hereof the Company shall employ you
in the position of Chief Executive Officer of the AXIS Accident & Health
business unit of the Parent or in such other position as is mutually agreeable
to you and the Company. You will report directly to the Chief Operating Officer
of the Parent and its direct and indirect subsidiaries (collectively, the
“Parent Group”). You will be expected to devote your full business time and
energy, attention, skills and ability to the performance of your duties and
responsibilities to the Parent Group on an exclusive basis, including service to
subsidiaries and affiliates of the Parent, on a basis consistent with your
position with the Parent, as requested by the Chief Operating Officer, Chief
Executive Officer and President and the Board of Directors of the Parent (the
"Board"), and shall faithfully and diligently endeavor to promote the business
and best interests of the Company and its subsidiaries and affiliates. Anything
herein to the contrary notwithstanding, nothing shall preclude you from (i) upon
the approval of the Parent’s Board, serving on the board of directors of another
corporation or a trade association; (ii) serving on the board of charitable
organizations, (iii) engaging in charitable, community and other business
affairs, and (iv) managing your personal investments and affairs; provided such
activities do not, in the reasonable judgment of the Company, materially
interfere with the proper performance of your responsibilities and duties
hereunder.

b)
Place of Performance. In connection with your employment during the Employment
Term (as defined in Section 3(a)), you shall be based primarily at the Company’s
offices in Princeton, NJ except for necessary travel on Company business.

2)
Compensation and Benefits

a)
During the Employment Term, your annual base salary shall be no less than
$500,0000 (the base salary as may be increased from time to time referred to as
"Base Salary") and shall be paid pursuant to the Company's customary payroll
practices.


1



--------------------------------------------------------------------------------



b)
In addition to the Base Salary, in each fiscal year of the Parent ending during
the Employment Term, you will be eligible to earn an annual cash bonus ("Annual
Bonus"). Your target Annual Bonus is 80% of your then current Base Salary if the
Parent achieves certain performance objectives and subject to your individual
performance pursuant to the Parent’s annual bonus plan. Except as provided in
Section 4 below, the Annual Bonus for each period will be paid only if you are
actively employed with the Company on the date of disbursement. Any Annual Bonus
payable hereunder shall be paid in the calendar year following the applicable
fiscal year of the Parent, after it has been determined by the Compensation
Committee of the Parent.

c)
You will be eligible to participate in the Parent’s 2013 Executive Long Term
Equity Compensation Program as it may be amended from time to time (or a
successor plan) with an initial annual target share or unit award valued at
$720,000, subject to the rules of the Company’s equity compensation program and
an award agreement, in both cases in such form as the Compensation Committee of
the Parent may determine from time to time.

d)
During the Employment Term, you will be eligible to participate in or receive
benefits under any 401(k) savings plan, medical and dental benefits plan, life
insurance plan, short-term and long-term disability plans, supplemental and/or
incentive compensation plans, or any other employee benefit or fringe benefit
plan, generally made available by the Parent to senior executives in accordance
with the eligibility requirements of such plans and subject to the terms and
conditions set forth in this Agreement. Notwithstanding the foregoing, you shall
not be eligible to participate in any nonqualified deferred compensation plans
sponsored by the Company in order to prevent the application of Section 457A of
the Internal Revenue Code of 1986, as amended (the “Code”) to any compensation
earned by you.

e)
During the Employment Term, you will be entitled to 25 days of paid vacation per
calendar year, subject to the applicable vacation policies and procedures on
usage and carry over. You are also eligible for two personal days per year.

f)
During the Employment Term, the Company will reimburse you for all reasonable
business expenses incurred by you in the course of performing your duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of expenses. Reimbursements will be paid promptly after submission
and review of appropriate documentation, but in any event no later than 2½
months after the end of the calendar year in which the expense was incurred.

3)
Term of Employment

a)
The employment period shall commence as of the date hereof and shall terminate
on December 31, 2016 (the “Employment Term”); provided, however, that the term
of employment shall automatically be extended for an additional three-year
period unless either party shall give at least six (6) month’s prior notice of
non-renewal or until terminated in accordance with this Agreement as follows:

(i)
Death. Your employment shall automatically terminate upon your death.


2



--------------------------------------------------------------------------------



(ii)
Disability. The Company shall be entitled to terminate your employment if, as a
result of your incapacity due to physical or mental illness or injury, you shall
have been unable to perform your duties hereunder for a period of 181 days in
any twelve-month period (your “Disability”).

(iii)
Cause. The Company may terminate your employment at any time for Cause which,
for purposes of this Agreement, shall mean (i) any act or omission which
constitutes a material breach by you of the terms of this Agreement, the
employment policies of the Parent Group, or applicable law governing the Parent
Group or your employment, (ii) the conviction of a felony or commission of any
act which would rise to the level of a felony, (iii) the conviction (or
commission of any act which would rise to the level of) a lesser crime or
offense that adversely impacts or potentially could impact upon the business or
reputation of the Parent Group in a material way, (iv) your willful violation of
specific lawful and material directives of the Parent that are not contrary to
this Agreement, (v) commission of a dishonest or wrongful act involving fraud,
misrepresentation or moral turpitude causing damage or potential damage to the
Company, its parent and/or affiliates and subsidiaries, (vi) the willful failure
to perform a substantial part of your substantial job functions after written
notice from the Board requesting such performance, or (vii) breach of fiduciary
duty.

(iv)
Without Cause. The Company may terminate your employment at any time without
Cause; provided, however, that the Company provides you with notice of its
intent to terminate at least thirty (30) days in advance of the date of
termination.

(v)
Voluntary Resignation. You may voluntarily terminate your employment hereunder;
provided, however, that in the event you are not terminating for Good Reason
pursuant to subparagraphs (vi) and (vii) below, you provide the Company with
notice of your intent to terminate at least six (6) months in advance of the
date of termination.

(vi)
Good Reason. You may terminate your employment for Good Reason if (i) (A) the
scope of your position, authority or duties is materially adversely changed
(except for changes during a Notice Period as authorized under Section 3(c)
below), (B) your compensation under this Agreement is not paid or your Base
Salary or your Target Bonus is reduced below the levels specified in Sections
2(a) and (b) or there is a material adverse change in your employee benefits
(excluding changes in any benefits plan where such changes apply generally to
participants in the plan), (C) you are notified by the Company that you are
required to relocate away from your place of employment in the Princeton, New
Jersey area, (D) you are assigned duties that are materially inconsistent with
your position with the Company/Parent, (E) you are required to report to anyone
other than the Parent’s Chief Operating Officer, the Chief Executive Officer or
such other person as may be mutually agreed by you and the Chief Executive
Officer; (ii) you give the Company written notice of your intent to terminate
your employment as a result of such event and provide the specific reasons
therefore within thirty (30) days of such event occurring; (iii) the Company
does not make the


3



--------------------------------------------------------------------------------



necessary corrections within thirty (30) days of receipt of your written notice;
and (iv) you terminate employment no later than ten (10) days following the end
of such thirty (30) day period.
(vii)
Good Reason following a Change in Control. You may terminate your employment for
Good Reason if (i) during the twenty-four (24) month period immediately
following a Change in Control (A) the scope of your position, authority or
duties is materially adversely changed (except for changes during a Notice
Period as authorized under Section 3 (c) below), (B) your compensation under
this Agreement is not paid or your Base Salary or your Target Bonus is reduced
below the levels specified in Sections 2(a) and (b) or there is a material
adverse change in your employee benefits (excluding changes in any benefits plan
where such changes apply generally to participants in the plan), (C) you are
notified by the Company that you are required to relocate away from your place
of employment in the Princeton, New Jersey area, (D) you are assigned duties
that are materially inconsistent with your position with the Company/Parent, (E)
you are required to report to anyone other than the Parent’s Chief Operating
Officer, the Chief Executive Officer or such other person as may be mutually
agreed by you and the Chief Executive Officer; or (F) in the event that any
other person or entity acquires all or substantially all of the Parent Group’s
business, the Company fails to obtain the assumption of this Agreement by the
successor; (ii) you give the Company written notice of your intent to terminate
your employment as a result of such event and provide the specific reasons
therefore within thirty (30) days of your knowledge of such event occurring;
(iii) the Company does not make the necessary corrections within thirty (30)
days of receipt of your written notice; and (iv) you terminate employment no
later than ten (10) days following the end of such thirty (30) day period. For
purposes of this Agreement, the “Change in Control" will be deemed to have
occurred as of the first day any of the following events occur:

1.
Any person or entity is or becomes the "beneficial owner" (as defined in Rule
13d-3 under the U.S. Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Parent representing 50% or more of the combined
voting power of the Parent’s then outstanding voting securities entitled to vote
generally in the election of directors (the "Outstanding Parent Voting
Securities"); provided, however, that for purposes of this Section 3(a)(vii)(1),
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Parent, (B) any acquisition by the Parent, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Parent or any affiliate of the Parent or (D) any acquisition
by any entity pursuant to a transaction which complies with clauses (A), (B) and
(C) of Section 3(a)(vii)(3) hereof;

2.
Individuals who, as of the date of this Agreement, constitute the Board
(hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Parent's


4



--------------------------------------------------------------------------------



stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, excluding any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person or entity other than the
Board;
3.
Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Parent
and another person or entity, including, for this purpose, a transaction as a
result of which another person or entity owns the Parent or all or substantially
all of the Parent's assets, either directly or through one or more subsidiaries
(a "Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Parent Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent's assets, either directly or
through one or more subsidiaries, in substantially the same proportions as their
ownership of the Outstanding Parent Voting Securities immediately prior to such
Business Combination; (B) no person or entity (excluding any entity resulting
from such Business Combination, or that, as a result of such Business
Combination, owns the Parent or all or substantially all of the Parent's assets,
either directly or through one or more subsidiaries, or any employee benefit
plan (or related trust) of the foregoing) beneficially owns, directly or
indirectly, 50% or more of the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent management personnel) of
the entity resulting from such Business Combination or that, as a result of such
Business Combination, owns the Parent or all or substantially all of the
Parent's assets, either directly or through one or more subsidiaries, except to
the extent that such ownership existed with respect to the Parent prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent's assets, either directly or
through one or more subsidiaries, were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board,
pursuant to which such Business Combination is effected or approved; or


5



--------------------------------------------------------------------------------



4.
Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent or the sale or other disposition of all or
substantially all of the Parent's assets.

b)
Any termination of your employment by the Company or by you under this Section 3
(other than termination pursuant to Section 3(a)(i)) shall be communicated by a
written notice to the other party hereto indicating the specific termination
provision in this Agreement relied upon and specifying a date of termination.

c)
The period between the date notice of termination is provided and your
termination date shall be referred to as the “Notice Period.” During any Notice
Period, the Company may, in its absolute discretion (i) require you to perform
only such portion of your normal duties as it may allocate to you from time to
time, (ii) require you not to perform any of your duties, (iii) require you not
to have any contact with customers or clients of the Company nor any contact
(other than purely social contact) with such employees of the Company as the
Company shall determine, (iv) exclude you from any premises of the Company,
and/or (v) require you to resign from all directorships and other offices that
you hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company) effective as
of any date during the Notice Period. If the Company elects to take any such
action, such election shall not constitute a breach by the Company of this
Agreement or Good Reason for you to terminate your Employment under Sections
3(a)(vi) or (vii) and you shall not have any claim against the Company in
connection therewith so long as, during the Notice Period, the Company continues
to pay to you your Base Salary, Annual Bonus and all of the other amounts
described in Section 2 of this Agreement.

4)
Severance Payments and Other Benefits Following Termination of Employment

a)
In the event that your employment with the Company shall terminate for any
reason, and except as otherwise set forth in this Agreement, the Company’s sole
obligation under this Agreement shall be to pay to you any accrued but unpaid
Base Salary for services rendered to the date of termination, any bonus awarded
by the Compensation Committee in respect of a prior year’s target Annual Bonus
but not yet paid as of the date of termination, any accrued but unpaid expenses
required to be reimbursed under this Agreement and any unused vacation accrued
to the date of termination. For the sake of clarity, this Section 4(a) does not
limit any rights you may have under the Company’s retirement or welfare plans.

b)
Death. In the event your employment is terminated due to your death pursuant to
Section 3(a)(i), then in addition to the amounts provided under Section 4(a)
above:

i)
Your beneficiary will be paid a pro-rata portion of your Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination; and

ii)
All outstanding and unvested restricted shares of the Common Stock or restricted
stock units of Parent pursuant to the 2007 Long-Term Equity Compensation Plan as
it may be amended from time to time, or any successor plan, unless prohibited by
such successor plan (together “Restricted Shares”), shall immediately vest upon
said termination.


6



--------------------------------------------------------------------------------



c)
Disability. In the event that the Company terminates your employment due to your
disability, pursuant to Section 3(a)(ii), then in addition to the amounts
provided under Section 4(a) above:

i)
You will be paid a pro-rata portion of your Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
based on the number of days you were employed by the Parent Group during such
year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination; and

ii)
All outstanding and unvested Restricted Shares shall immediately vest upon said
termination.

d)
Termination by Voluntary Resignation. In the event that you terminate your
employment by voluntary resignation in accordance with the provisions of Section
3(a)(v), the following will be provided to you following the termination of the
Notice Period:

i)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

ii)
You will be paid a pro-rata portion of your Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
based on the number of days you were employed by the Parent Group during such
year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination

e)
Termination by the Company without Cause. In the event that the Company
terminates your employment without Cause in accordance with the provisions of
Section 3(a)(iv) hereof, and conditioned on your compliance with this Agreement
during the Notice Period (but not for any other reason, including without
limitation under Sections 3(a)(i), (ii), (iii), or (v)), then in addition to the
amounts you have received during the Notice Period and any other amounts
provided in Section 4(a), but subject to your timely satisfaction of the
condition precedent in Section 4(i) below, the following will be provided to you
following the termination of the Notice Period:

(i)
You will be paid a lump sum amount equal to one year’s Base Salary at the rate
in effect immediately prior to said termination, to be paid no later than sixty
(60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iii)
You will be paid an amount equal to the Annual Bonus that you would have been
entitled to receive for the calendar year in which your termination occurs,
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;


7



--------------------------------------------------------------------------------



(iv)
You will be paid a pro-rata portion of your Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
based on the number of days you were employed by the Parent Group during such
year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

(v)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

(vi)
In the event that the Company terminates your employment without Cause in
accordance with the provisions of Section 3(a)(iv), then for so long as you
shall remain in full compliance with the obligations set forth in Sections 7, 8,
9 and 10 below, and conditioned on such continued compliance, all Restricted
Shares previously granted to you which have not vested as of the date of your
termination, if any, shall continue to vest on the applicable dates set forth in
the applicable award agreements granting such Restricted Shares.

f)
Termination by the Company without Cause Following Change in Control. In the
event that within 24 months following a Change in Control as defined in Section
3(a)(vii) (1 – 4) hereof the Company terminates your employment without Cause,
(but not for any other reason, including without limitation under Sections
3(a)(i), (ii), (iii), or (v)) then in addition to the amounts you have received
during the Notice Period and any other amounts provided in Section 4(a), but
subject to your timely satisfaction of the condition precedent in Section 4(i)
below, the following will be provided to you following the termination of the
Notice Period:

(i)
You will be paid a lump sum amount equal to one year’s Base Salary at the rate
in effect immediately prior to said termination, to be paid no later than sixty
(60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iii)
You will be paid an amount equal to two times the Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, calculated as if all targets were met, to be paid in a lump sum no later
than sixty (60) days following your termination;

(iv)
You will be paid a pro-rata portion of your Annual Bonus that you would have
been entitled to receive for the calendar year in which your


8



--------------------------------------------------------------------------------



termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination;
(v)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

(vi)
All outstanding and unvested Restricted Shares shall immediately vest upon said
termination.

g)
Termination by You for Good Reason. In the event that you terminate for Good
Reason in accordance with the provisions of Section 3(a)(vi) hereof, (but not
for any other reason, including without limitation under Sections 3(a)(i), (ii),
(iii), or (v)) then in addition to the amounts provided in Section 4(a), but
subject to your timely satisfaction of the condition precedent in Section 4(i)
below, the following will be provided to you:

(i)
You will be paid a lump sum amount equal to one year’s Base Salary at the rate
in effect immediately prior to said termination, to be paid no later than sixty
(60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iii)
You will be paid an amount equal to the Annual Bonus that you would have been
entitled to receive for the calendar year in which your termination occurs,
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;

(iv)
You will be paid will be paid a pro-rata portion of your Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination;

(v)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another


9



--------------------------------------------------------------------------------



employer group health plan that does not contain any exclusions or limitations
with respect to any pre-existing condition, or if you become entitled to
Medicare benefits; and
(vi)
In the event that you terminate for Good Reason in accordance with the
provisions of Section 3(a)(vi), then for so long as you shall remain in full
compliance with the obligations set forth in Sections 7, 8, and 10 below, and
conditioned on such continued compliance, all Restricted Shares previously
granted to you which have not vested as of the date of your termination, if any,
shall continue to vest on the applicable dates set forth in the applicable award
agreements granting such Restricted Shares.

h)
Termination by You for Good Reason Following Change in Control. In the event
that within 24 months following a Change of Control as defined in Section
3(a)(vii) (1 – 4) hereof you terminate for Good Reason in accordance with the
provisions of Section 3(a)(vii) hereof, (but not for any other reason, including
without limitation under Sections 3(a)(i), (ii), (iii), or (v)) then in addition
to the amounts provided in Section 4(a), but subject to your timely satisfaction
of the condition precedent in Section 4(i) below, the following will be provided
to you:

(i)
You will be paid a lump sum amount equal to one year’s Base Salary at the rate
in effect immediately prior to said termination, to be paid no later than sixty
(60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iii)
You will be paid an amount equal to two times the Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, calculated as if all targets were met, to be paid in a lump sum no later
than sixty (60) days following your termination;

(iv)
You will be paid a pro-rata portion of your Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
based on the number of days you were employed by the Parent Group during such
year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

(v)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and


10



--------------------------------------------------------------------------------



(vi)
All outstanding and unvested Restricted Shares shall immediately vest upon said
termination.

i)
No severance benefits or payments provided pursuant to this Section 4, other
than the amounts described in Section 4(a), will be provided to you unless you
execute a waiver and release in the form specified in Exhibit A hereto (with
such changes as may be required due to change in applicable law or regulation)
within forty-five (45) days following your employment termination date and do
not revoke such release. To the extent required to avoid penalty taxes under
Section 409A of the Code, any payment or benefit payment hereunder shall
commence on the 60th day following your termination, including any payments that
would otherwise have been made prior to such date.

j)
In the event of any termination of your Employment by the Company, or by you in
conformity with this Agreement, you shall be under no obligation to seek other
employment, and there shall be no offset against amounts due you under this
Agreement on account of any remuneration attributable to any subsequent
employment you may obtain. Any amounts due under this Section 4 are considered
to be reasonable by the Company and not in the nature of a penalty.

5)
Resignation from Directorships and Other Offices

In addition, upon your termination of employment with the Company for any
reason, you agree to resign from all directorships and other offices that you
hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company).
6)
Conflict of Interest

During employment with the Company, you may not use your position, influence,
knowledge of Confidential Information or Trade Secrets or the Company’s assets
for personal gain. A direct or indirect financial interest (excluding
investments in mutual funds or other similar investment vehicles), including
joint ventures in or with a supplier, vendor, customer or prospective customer
without disclosure and the express written approval of the Chief Executive
Officer of the Parent is strictly prohibited during employment with the Company.
7)
Confidential Information

a)
As an executive of the Company, you will learn or have access to, or may assist
in the development of, highly confidential and sensitive information and trade
secrets about the Company, its operations, its subsidiaries and affiliates, its
employees, and its customers, which are the property of the Company. Such
Confidential Information and Trade Secrets include but are not limited to: (i)
financial and business information relating to the Company, such as information
with respect to costs, commissions, fees, profits, expenses, sales, markets,
mailing lists, strategies and plans for future business, new business, product
or other development, potential acquisitions or divestitures, and new marketing
ideas; (ii) product and technical information relating to the Company, such as
product formulations, new and innovative product ideas, methods, procedures,
devices, machines, equipment, data processing programs, software, software
codes, computer models, and research and development projects; (iii) customer
information, such as the identity of the Company’s customers, the names of
representatives of the Company’s customers responsible for entering into
contracts with the Company, the amounts paid by such customers to the Company,
specific customer needs and requirements, specific


11



--------------------------------------------------------------------------------



customer risk characteristics, policy expiration dates, policy terms and
conditions, information regarding the markets or sources with which insurance is
placed, and leads and referrals to prospective customers; (iv) personnel
information, such as the identity and number of the Company’s other employees,
their salaries, bonuses, benefits, skills, qualifications, and abilities; (v)
any and all information in whatever form relating to any client or prospective
customer of the Company, including but not limited to, its business, employees,
operations, systems, assets, liabilities, finances, products, and marketing,
selling and operating practices; (vi) any information not included in (i) or
(ii) above which you know or should know is subject to a restriction on
disclosure or which you know or should know is considered by the Company or the
Company’s customers or prospective customers to be confidential, sensitive,
proprietary or a trade secret or is not readily available to the general public;
and (vii) intellectual property, including inventions and copyrightable works.
Confidential Information and Trade Secrets are not generally known or available
to the general public, but have been developed, compiled or acquired by the
Company at its great effort and expense.
b)
You acknowledge and agree that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade Secrets which were
developed, compiled and acquired by the Company at its great effort and expense.
You further acknowledge and agree that any disclosing, divulging, revealing, or
using of any of the Confidential Information and Trade Secrets, other than in
connection with the Company’s business or as appropriate to carry out your
duties for the Parent Group, will be highly detrimental to the Company and cause
it to suffer serious loss of business and pecuniary damage.

c)
Accordingly, you agree that you will not, while associated with the Company and
for so long thereafter as the pertinent information or documentation remains
confidential, for any purpose whatsoever, directly or indirectly use,
disseminate or disclose to any other person, organization or entity Confidential
Information or Trade Secrets, except as appropriate to carry out your duties as
an executive of the Parent and except (i) as expressly authorized by the Chief
Executive Officer of the Company, (ii) appropriate to enforce the terms of this
Agreement, or (iii) required by law or legal process; provided, that you give
notice to the Company promptly on becoming aware of any obligations to disclose
such information under this provision, and not less than ten days prior to
making any such disclosure.

d)
Immediately upon the termination of employment with the Company for any reason,
or at any time the Company so requests, you will return to the Company: (i) any
originals and all copies of all files, notes, documents, slides (including
transparencies), computer disks, printouts, reports, lists of the Company’s
clients or leads or referrals to prospective clients, and other media or
property in Employee’s possession or control which contain or pertain to
Confidential Information or Trade Secrets; and (ii) all property of the Company,
including, but not limited to, supplies, keys, access devices, books,
identification cards, computers, telephones and other equipment.

8)
Intellectual Property

a)
You agree that all inventions, improvements, products, designs, specifications,
trademarks, service marks, discoveries, formulae, processes, software or
computer programs, modifications of software or computer programs, data
processing systems, analyses, techniques, trade secrets, creations, ideas, work
product or contributions


12



--------------------------------------------------------------------------------



thereto, and any other intellectual property, regardless of whether patented,
registered or otherwise protected or protectable, and regardless of whether
containing or constituting Trade Secrets or Confidential Information as defined
in this Agreement (referred to collectively as “Intellectual Property”), that
were conceived, developed or made by you during the period of your employment by
the Company and that relate directly to the Company’s insurance and reinsurance
business and any other business in which the Company was engaged as of the date
of your termination of employment with the Company (the “Proprietary
Interests”), shall belong to and be the property of the Company.
b)
You further covenant and agree that you will: (i) promptly disclose such
Intellectual Property to the Company; (ii) make and maintain for the Company,
adequate and current written records of your innovations, inventions,
discoveries and improvements; (iii) assign to the Company, without additional
compensation, the entire rights to Intellectual Property for the United States
and all foreign countries; (iv) execute assignments and all other papers and do
all acts necessary to carry out the above, including enabling the Company to
file and prosecute applications for, acquire, ascertain and enforce in all
countries, letters patent, trademark registrations and/or copyrights covering or
otherwise relating to Intellectual Property and to enable the Company to protect
its proprietary interests therein; and (v) give testimony, at the Company’s
expense, in any action or proceeding to enforce rights in the Intellectual
Property.

c)
You further covenant and agree that it shall be conclusively presumed as against
you that any Intellectual Property related to the Proprietary Interests
described by you in a patent, service mark, trademark, or copyright application,
disclosed by you in any manner to a third person, or created by you or any
person with whom you have any business, financial or confidential relationship,
within one (1) year after cessation of your employment with the Company, was
conceived or made by you during the period of employment by the Company and that
such Intellectual Property be the sole property of the Company.

d)
Nothing in this Section 8 shall be construed as granting or implying any right
to you under any patent or unpatented intellectual property right of the
Company, or your right to use any invention covered thereby.

e)
In the event that you are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose any information protected by Sections 7 and 8
(collectively, “Restricted Material,”) you agree to provide the Company with
prompt notice of such request(s) so that the Company may seek an appropriate
protective order or other appropriate remedy and/or waive your compliance with
the provisions of this Agreement. In the event that such protective order or
other remedy is not obtained, or that the Company grants a waiver hereunder, you
may furnish that portion (and only that portion) of the Restricted Material
which you are legally compelled to disclose and will exercise your reasonable
best efforts to obtain reliable assurance that confidential treatment will be
accorded any Restricted Material so furnished.

9)
Non-Competition

a)
You acknowledge and agree that the Company is engaged in a highly competitive
business and that by virtue of your senior executive position and
responsibilities with the Company and your access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company during the six (6) month


13



--------------------------------------------------------------------------------



period following the termination of your employment will cause it great and
irreparable harm.
b)
Accordingly, you covenant and agree that so long as you are employed by the
Company and for a period of six (6) months after the date that: (i) you provide
notice of termination in connection with a voluntary termination of employment
pursuant to Section 3(a)(v) hereof, or (ii) the Company terminates your
employment for Cause pursuant to Section 3(a)(iii), you will not, without the
express written consent of the Chief Executive Officer of the Parent, directly
or indirectly, own, manage, operate or control, or be employed in the same or
substantially the same position or duties as the position(s) held by you with
the Company or the Parent, by any company or entity engaged in the insurance or
reinsurance business in which the Company is engaged or has announced an
intention to become engaged as of the date of termination of employment, and for
which you had responsibility or about which you had knowledge of or access to
Confidential Information and Trade Secrets. In recognition of the nature of the
Company’s business which includes the sale of its products and services
throughout the New York and New Jersey area, and the nature of your senior
executive position, this restriction shall only apply throughout a 250 mile
radius from the Company’s Princeton, NJ office.

10)
Non-Solicitation of Employees

a)
You acknowledge and agree that solely as a result of employment with the
Company, and in light of the broad responsibilities of such employment which
include working with other employees of the Company, you have and will come into
contact with and acquire Confidential Information and Trade Secrets regarding
other employees of the Company, and will develop relationships with those
employees.

Accordingly, you covenant and agree that for so long as you are employed by the
Company and for a period of twelve (12) months after such employment ends,
whether voluntarily or involuntarily and whether with or without cause, you
shall not, either on your own account or on behalf of any person, company,
corporation, or other entity, directly or indirectly, solicit any employee of
the Company to leave employment with the Company. This restriction shall apply
to those employees of the Company with whom you came into contact or about whom
you obtained Confidential Information or Trade Secrets during the last two (2)
years of your employment with the Company.
11)
Enforcement

a)
The parties acknowledge and agree that compliance with the covenants set forth
in this Agreement is necessary to protect the Confidential Information and Trade
Secrets, business and goodwill of the Company, and that any breach of this
Agreement will result in irreparable and continuing harm to the Company, for
which money damages may not provide adequate relief. Accordingly, in the event
of any breach or anticipatory breach of this Agreement by you, or your claim in
a declaratory judgment action that all or part of this Agreement is
unenforceable, the parties agree that the Company shall be entitled to the
following particular forms of relief as a result of such breach, in addition to
any remedies otherwise available to it at law or equity: (a) injunctions, both
preliminary and permanent, enjoining or restraining such breach or anticipatory
breach, and you consent to the issuance thereof forthwith and without bond by
any court of competent jurisdiction; and (b) recovery of all reasonable sums and
costs, including attorneys’ fees, incurred by the Company to defend or enforce
the provisions of this Agreement if you argue that such covenants are
unreasonable or unenforceable.


14



--------------------------------------------------------------------------------



b)
The parties hereto hereby declare that it is impossible to measure in money the
damages that will accrue to the Company by reason of your failure to perform any
of your obligations under Sections 7, 8, 9, and 10. Accordingly, if the Company
institutes any action or proceeding to enforce the provisions hereof, to the
extent permitted by applicable law, you hereby waive the claim or defense that
the Company has an adequate remedy at law, and you shall not urge in any such
action or proceeding the defense that any such remedy exists at law. The
foregoing rights shall be in addition to any other rights and remedies available
to the Company under law or in equity.

c)
If any of the covenants contained in Sections 7, 8, 9, and 10, or any part
thereof, is construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portion(s). In addition, if any of the covenants
contained in Sections 7, 8, 9, and 10 hereof, or any part thereof, is held by
any person or entity with jurisdiction over the matter to be invalid or
unenforceable because of duration of such provision or the geographical area
covered thereby, the parties agree that such person or entity shall have the
power to reduce the duration and/or geographical area of such provision and, in
its reduced form, said provisions shall then be enforceable.

d)
It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege contained in Sections 7, 8, 9, and 10
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
right, power or privilege contained in Sections 7, 8, 9, or 10.

e)
It is understood and agreed that references to the “Company” in the foregoing
Sections 7, 8, 9 and 10 include the Company, Parent and its affiliates.

12)
Disclosure of Agreement; Disclosure of New Employment

You agree that you will promptly disclose the existence of this Agreement and
the post-employment restrictions contained herein to all subsequent employers
until all such covenants have expired.
13)
Confidential Information Belonging to Others

You affirm that you have informed the Company of any restrictive covenant or
other contract or agreement of any kind which would prohibit, restrict or limit
your employment with the Company. If you learn or become aware or are advised
that you are subject to an additional actual or alleged restrictive covenant or
other prior agreement which may prohibit or restrict employment by the Company,
you shall immediately notify the Company of the same. You agree that you shall
not disclose to the Company, use for the Company’s benefit, or induce the
Company to use any trade secret or confidential information you may possess or
any Intellectual Property belonging to any former employer or other third party.
14)
Choice of Forum

The Parent is an international insurance company, and has subsidiaries that
conduct business in the United States (including New York) and other countries.
You and the Company are desirous of having any disputes resolved in a forum
having a substantial body of law and experience with the matters contained
herein. As a result, you and the Company have a strong interest in providing a
single forum and governing law for the convenience of you and the

15



--------------------------------------------------------------------------------



Company to resolve any and all legal claims. In addition, you recognize that the
Company's and the Parent’s savings from limiting the forum for legal claims
allow them and their affiliates to maintain lower business expenses, which help
all of them provide more cost effective and competitive insurance products and
services. For all of these reasons, you and the Company agree that any action or
proceeding brought in any court or other forum with respect to this Agreement
and Employee’s employment shall be brought exclusively in the Supreme Court of
the State of New York, New York County, or in the United States District Court
for the Southern District of New York, or in any other court of competent
jurisdiction sitting in the County and State of New York, and the parties agree
to the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in the said court(s), and further irrevocably waive any claim they may
now or hereafter have that any such action brought in said court(s) has been
brought in an inconvenient forum. The parties recognize that, should any dispute
or controversy arising from or relating to this agreement be submitted for
adjudication to any court or other third party, the preservation of the secrecy
of Confidential Information or Trade Secrets may be jeopardized. Consequently,
the parties agree that all issues of fact shall be tried without a jury.
15)
Governing Law

You and the Company agree that for the reasons recited in the foregoing
paragraph 14, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflict of laws
provisions.
16)
Section 409A

You and the Company understand and agree that certain payments contemplated by
this Agreement may be “nonqualified deferred compensation” for purposes of
Section 409A of the Code. No nonqualified deferred compensation payable
hereunder shall be paid or be subject to acceleration or to any change in the
specified time or method of payment, except as otherwise provided under this
Agreement and consistent with Section 409A of the Code. Notwithstanding any
other provision of this Agreement to the contrary, and to the extent required by
Section 409A of the Code (as amended from time to time), in the event that
payment of nonqualified deferred compensation made pursuant to this Agreement is
based upon or attributable to your termination of employment and you are at the
time of your termination a “Specified Employee,” then any payment of
nonqualified deferred compensation otherwise required to be made to you shall be
deferred and paid in a lump sum to you on the day after the date that is six (6)
months from the date of your “Separation from Service” within the meaning of
Section 409A of the Code; provided, however, if you die prior to the expiration
of such six (6) month period, payment to your beneficiary shall be made as soon
as practicable following your death. You will be a “Specified Employee” for
purposes of this Agreement if, on the date of your Separation from Service, you
are an individual who is, under the method of determination adopted by the
Company designated as, or within the category of employees deemed to be, a
“specified employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.
17)
Indemnification

The Parent shall indemnify you to the same extent and by the same means as
provided to other executive officers generally.

16



--------------------------------------------------------------------------------



18)
Miscellaneous

a)
Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or three days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed to the relevant
party at the address provided for such party on the first page hereof, or to
such other address as any party hereto may designate by notice to the other in
accordance with the foregoing.

b)
This Agreement constitutes the entire agreement among you and the Company, the
Parent and any affiliate with respect to your employment by the Company, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to your employment including, but not limited to, the
offer letter to you from AXIS, dated December 18, 2008. This Agreement shall be
binding upon execution by both parties.

c)
This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party against whom or which enforcement of such waiver is
sought. Any amendment to this Agreement must comply with the requirements of
Section 409A of the Code.

d)
The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable U.S. federal, state, local, or other taxes.

e)
Except as otherwise set forth herein, in the event of any contest or dispute
between you and the Company with respect to this Agreement, each of the parties
shall be responsible for their respective legal fees and expenses.

f)
If any term or provision of this Agreement is declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
such term or provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect.

g)
Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. Your rights and benefits under
this Agreement are personal to you and no such right or benefit shall be subject
to voluntary or involuntary alienation, assignment or transfer; provided,
however, that nothing in this Section 18 shall preclude you from designating a
beneficiary or beneficiaries to receive any benefit payable on your death.

h)
The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.

i)
Except as otherwise expressly set forth in this Agreement, to the extent
necessary to carry out the intentions of the parties hereunder, the respective
rights and obligations of the parties hereunder shall survive any termination of
your employment or expiration or termination of this Agreement.

j)
Nothing in this Agreement shall be construed as giving you any claim against any
specific assets of the Company, Parent or any affiliate or as imposing any
trustee


17



--------------------------------------------------------------------------------



relationship upon the Company in respect of you. The Company shall not be
required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Your rights under this Agreement shall be limited to those of an
unsecured general creditor of the Company, Parent and its affiliates;
k)
Both parties, through their respective counsel, have participated in the
preparation of this Agreement and its Exhibit A. Accordingly, both parties shall
be deemed to be the drafter of this Agreement or its Exhibit A for purposes of
construing their provisions. The language in all parts of this Agreement and its
exhibits shall be interpreted according to its fair meaning, and shall not be
interpreted for or against either of the Parties as the drafter of the language.

If the terms of this Agreement meet with your approval, please sign and return
one copy to the Company.
[signatures on following page]

18



--------------------------------------------------------------------------------





AXIS SPECIALTY U.S. SERVICES, INC.






By: /s/ Richard T. Gieryn, Jr.    
Name: Richard T. Gieryn, Jr.
Title: Acting Chief Human Resources Officer






Accepted and Agreed
as of the date first set forth above:




/s/ Chris DiSipio        
Chris DiSipio





19



--------------------------------------------------------------------------------





Exhibit A to Employment Agreement


GENERAL RELEASE AND WAIVER




In consideration of the payment by AXIS Specialty U.S. Services, Inc. (the
“Company”) to or for the benefit of Chris DiSipio of the payments and benefits
set forth in that certain Employment Agreement by and between Chris DiSipio
(“Executive”) and the Company effective February 27, 2014 (“Employment
Agreement”), and in compliance with the terms of the Employment Agreement,
Executive hereby makes and delivers to the Company this General Release and
Waiver (“Release”) as set forth herein:
Release of All Claims
Executive voluntarily, knowingly and willingly on behalf of himself, his heirs,
executors, administrators, successors and assigns, hereby irrevocably and
unconditionally release the Company, its parents, their subsidiaries, divisions
and affiliates, together with their respective owners, assigns, agents,
directors, partners, officers, employees, consultants, shareholders, attorneys
and representatives, and any of their predecessors and successors and each of
their estates, heirs and assigns (collectively, the "Company Releasees") from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, which he or his heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) against the Company or any of the other Company
Releasees by reason of any matter, cause or thing whatsoever arising on or
before the date this General Release and Waiver is executed by Executive. In
addition, this Release includes, without limitation, any rights or claims
relating in any way to any and all employment relationships between Executive
and the Company or any of the Company Releasees, or the termination thereof,
arising under the Employment Act 2000 of Bermuda, the Human Rights Act 1981 of
Bermuda, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988
of Title 42 of the United States Code, The Employee Retirement Income Security
Act of 1974 ("ERISA") (except for any vested benefits under any tax qualified
benefit plan), The Immigration Reform and Control Act, The Americans with
Disabilities Act of 1990, The Age Discrimination in Employment Act of 1967
(“ADEA”), The Workers Adjustment and Retraining Notification Act, The Fair
Credit Reporting Act, New York State Human Rights Law, New York Human Rights
Law, New York Rights of Persons With Disabilities, New York Confidentiality of
Records of Genetic Tests, New York Whistleblower Law, New York Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim, New York Adoptive Parents’ Child Care Leave Law, New York
Smokers’ Rights Law, New York Equal Pay Law, New York AIDS Testing
Confidentiality Act, New York Nondiscrimination Against Genetic Disorders Law,
New York Bone Marrow Leave Law, New York Equal Rights Law, New York
Confidentiality of Records of Genetic Tests, New York Executive Law Section 290
et seq., The New York State Labor Relations Act, the general regulations of the
New York State Division of Human Rights, The New York Labor Law, The New York
Wage Hour and Wage Payment Laws, The New York Minimum Wage Law, as amended, The
New York City Administrative Code, New York State Public Employee Safety and
Health Act, New York Executive Law §290 et seq., the New York City Charter and
Administrative Code, New York Labor Law §740 et seq., the New York Legal
Activities Law, New York Labor Law §201-d, the New York occupational safety and
health laws, the New Jersey Law Against Discrimination – N.J. Rev. Stat. §10:5-1
et seq,, New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim – N.J. Rev. Stat. §34:15-39.1 et seq.,

20



--------------------------------------------------------------------------------



New Jersey Family Leave Act – N.J. Rev. Stat. §34:11B-1 et seq., New Jersey
Smokers’ Rights Law – N.J. Rev. Stat. §34:6B-1 et seq., New Jersey Equal Pay Act
– N.J. Rev. Stat. §34:11-56.1 et seq., New Jersey Genetic Privacy Act – N.J.
Rev. Stat. Title 10, Ch. 5, §10:5-43 et seq., New Jersey Conscientious Employee
Protection Act (Whistleblower Protection) – N.J. Stat. Ann. §34:19-3 et seq.,
New Jersey Wage Payment and Work Hour Laws, The New Jersey Public Employees’
Occupational Safety and Health Act- N.J. Stat. Ann. §34:6A-25 et seq., New
Jersey Fair Credit Reporting Act, and the New Jersey laws regarding Political
Activities of Employees, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination, and any other federal, state or local law, statute, rule,
regulation, or ordinance, any public policy, contract, tort, or common law
whether of any state in the United States or Bermuda; or any basis for
recovering costs, fees, or other expenses including attorneys' fees incurred in
these matters. Notwithstanding anything in this Release to the contrary,
Executive is not waiving, and shall not be deemed to have waived, any
entitlements under the terms of the Employment Agreement, the Company’s Bye-Laws
or the applicable terms of any other agreement, plan or program of the Company
or its affiliates that survive a termination of employment.
Acknowledgements and Affirmations
Executive affirms and agrees that the Company has fulfilled all of its
obligations to him under Bermudan employment law, including without limitation
the Employment Act 2000 as may be amended from time to time, and has not
violated his rights under Bermudan employment law. Executive affirms and
acknowledges that the payments, that are referenced in this Release fully,
fairly and finally compensate him for any and all monies that may be due or
become to him under Bermudan law in connection with his employment or
termination of his employment, including without limitation any severance
allowance or repatriation expenses.
By signing this Release, Executive represents that Executive has not commenced
or joined in any claim, charge, action or proceeding whatsoever against the
Company or any of the Company Releasees with respect to the matters released
hereby. Executive further represents that he will not be entitled to any
personal recovery in any action or proceeding of any nature whatsoever against
the Company or any of the other Company Releasees that may be commenced on his
behalf arising out of any of the matters released hereby.
Executive also affirms that he has been paid and/or has received all
compensation, wages, bonuses and/or commissions to which he may be entitled
prior to the date hereof except as expressly provided in, or preserved by, this
Release and Section 4 of the Employment Agreement. Executive affirms he has been
granted any leave to which he was entitled under the Employment Act 2000 of
Bermuda, the Family and Medical Leave Act or similar state or local leave or
disability accommodation laws. Executive further affirms that he has no
unreported workplace injuries or occupational diseases. The Company acknowledges
that it shall comply with Section 4 of the Employment Agreement.
Return and Possession of Property
Executive affirms that he has returned all of the Company’s property, documents,
and/or any confidential information in his possession or control to which he is
not entitled.
Effect of Violation by Executive of Employment Agreement
Executive affirms and acknowledges that the provisions of Sections 7-10 of the
Employment Agreement remain in full force and effect as to him according to
their terms.

21



--------------------------------------------------------------------------------



No Admission by Company
The Company's acceptance and acknowledgement of this Release and the payments
and benefits set forth herein are not, and shall not be construed as, any
admission of liability or wrongdoing on the part of the Company or any of the
Company Releasees.
Revocation Rights
EXECUTIVE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS GENERAL RELEASE AND WAIVER. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.
EXECUTIVE MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE AXIS GENERAL
COUNSEL AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE GENERAL COUNSEL OR
HIS/HER DESIGNEE, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.
Descriptive Headings
The Section headings contained herein are for reference purposes only and will
not in any way affect the meaning or interpretation of this Release.
Enforceability
It is the desire and intent of the parties that the provisions of this General
Release and Waiver shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this General Release and Waiver
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law.
Each Party the Drafter
This General Release and Waiver, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this General Release
and Waiver because that party drafted or caused that party's legal
representatives to draft any of its provisions.

22



--------------------------------------------------------------------------------



Governing Law
This General Release and Waiver shall be governed by, and construed and enforced
in accordance with, the laws of New York, without reference to its choice of law
rules. The parties hereby irrevocably consent to the jurisdiction of New York
and courts located in New York for purposes of resolving any dispute under this
General Release and Waiver and expressly waive any objections as to venue in any
such courts.
No Other Assurances
Executive affirms and acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to execute and deliver this General Release and Waiver, except
for those set forth in or expressly referenced herein.
Now therefore, intending to be fully and irrevocably bound by the terms hereof,
Executive has executed this General Release and Waiver and has delivered it to
AXIS Capital Holdings Limited as of this ___ day of     ___________, 20___.


Executed and delivered by:             Accepted by:


AXIS SPECIALTY U.S. SERVICES, INC.






By:    ____________________________ By:     ______________________________
Executive                        







23

